July 9, Linda Cvrkel Branch Chief Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, DC 20549 Re:MAXXAM Inc. (the “Company”) Form 10-K for fiscal year ended December 31, 2006 filed April 2, 2007 (the” Form 10-K”) Response to letter dated June 8, 2007 File No. 1-03924 Dear Ms. Cvrkel: We are responding to a comment letter received from the staff (the “Staff”) of the Securities and Exchange Commission (the “SEC”) dated June 8, 2007 regarding the Form 10-K.Our response repeats in italics each of the questions and comments contained in the Staff’s June 8, 2007 letter. 1. We note that your auditors' report references the audit of San Houston Race Park, Ltd., a subsidiary, which contributed 16%, 11.4%, and 14.5% of the Company's consolidated total revenues for the years ended December 31, 2006, 2005, and 2004, respectively. Please revise your filing to include the separate report of the other accountant referenced. See Rule 2-05 of Regulation SX. The financial statements of Sam Houston Race Park, Ltd. (“SHRP”) for the years ended December 31, 2004, 2005 and 2006 were audited by BDO Seidman (“BDO”).BDO has indicated that their internal procedures require multiple levels of review of the Company’s Form 10-K by SEC experts within their firm, along with appropriate additional auditing procedures, to enable them to sign a currently dated consent to permit inclusion in the Form 10-K of their report on the financial statements of SHRP covering the years ended December 31, 2006, 2005 and 2004.BDO has not provided an indication of time involved, but has committed to complete their required additional procedures expeditiously. The Company will promptly amend the Form 10-K to include BDO’s report as soon as BDO has furnished the Company with the necessary consent. 2. We note from the Company's consolidated statements of cash flows that the Company had significant levels of both purchases and sales of marketable securities and other investments during all periods presented in the financial statements. Given the significant volume of these activities, it appears that your portfolio of marketable securities is turning over numerous times during each period and may be more appropriately classified as "trading securities" rather than as securities available for sale. In this regard, please tell us what portion of the sales and maturities reflected in the consolidated statements of cash flows for each period consist of sales versus maturities of marketable securities and explain why you believe your current treatment of your marketable securities as "available for sale" is appropriate. Also, please revise future filings to separately disclose cash flows associated with sales and maturities of marketable securities separately in your consolidated statements of cash flows. Refer to the guidance outlined in paragraph 18 of SFAS No. 115. Approximately 85%, 83% and 85% of the amounts reported as sales and maturities of marketable securities and other investments on the Consolidated Statements of Cash Flows for the years ended December 31, 2006, 2005 and 2004, respectively, representmaturities of Auction Rate Securities (“ARS”).ARSs typically have a maturity of 30-90 days, although the underlying debt security has a much longer maturity date, and funds are generally reinvested in additional ARSs following their maturity.The remaining portion of the amounts reported as sales and maturities of marketable securities and other investments on the Consolidated Statements of Cash Flows represents the sales of securities, with the resulting cash either invested in a different investment vehicle or otherwise utilized by the Company.The Company believes its treatment of these investments as “available for sale” is appropriate, based on the following: · The Company invests its idle cash in various investment funds, each having an underlying investment strategy, an external investment manager and an underlying portfolio of investment securities. · The Company does not actively manage its investments with the intent of profiting from short term moves in price differences. · The Company generally invests in individual funds for extended periods of time, unless the overall performance of the investment fund is below internal expectations for an extended period of time.The Company does not engage in daily trading activities. Accordingly, the Company believes it has appropriately classified the cash flows from “available for sale” investments as investing activities in the statement of cash flows as outlined in paragraph 18 of SFAS No. 115. In future filings, the Company will separately disclose cash flows associated with sales and maturities of marketable securities separately in the Company’s statements of cash flows. 3. We note from your disclosure in Note 12 that during the year ended December 31, 2006 a number of stock options were exercised. Please tell us how you accounted for the shares of common stock issued for the exercise of stock options, in light of the fact that neither common stock, nor additional paid in capital appear to be adjusted for these stock issuances on the statement of stockholders' equity. Additionally, please tell us and disclose in the notes to the financial statements in future filings, a description of your policy for issuing shares upon share option exercise (or share unit conversion), including the source of those shares (that is, new shares or treasury shares). See paragraph A240(k) of SFAS No 123R. The Company’s stock option plan uses liability-based awards as defined in paragraph 34 of SFAS No. 123(R) and, accordingly, the Company remeasures the fair value of the awards each reporting period and records an adjustment to compensation expense as detailed in paragraphs 36 and 37 of SFAS No. 123(R) in the Company’s consolidated financial statements.The Company’s option awards are typically issued with tandem stock appreciation rights (“SARs”) that entitle the holders to receive in cash any appreciation in the price of the Company’s common stock.As all of 2006 exercises were of SARs, which were settled with cash, rather than through the issuance of shares of common stock, there is no impact on common stock or additional paid in capital. In future filings, the Company will expand its disclosures regarding the Company’s stock option plan and will specifically disclose in the notes to the financial statements whether any shares were issued. 4. We note your disclosure that you receive revenues in the form of fees paid by other racetracks for the broadcast of your live races to offsite locations. Please tell us, and disclose in the notes to the financial statements in future filings, your policy for recognizing revenue on these fees. Also, please disclose when you recognize revenue from the other sources of revenue related to pari-mutual racing that are listed in Note 1 to the financial statements. The Company broadcasts races from other tracks and its customers place wagers on those races at the Company’s premises (as do customers at other racetracks that receive broadcasts of the Company’s races).The Company recognizes revenues earned from wagering at other racetracks during the period in which wagers are placed.The Company calculates revenue, based on contractually specified rates, at the end of each month using third-party reports showing the final monthly wager totals.The recognition point for the following other sources of revenues are as follows: · Food and beverage – recognized at the time of sale · Admission and parking fees – recognized the date of the event (i.e. if advanced sale performance, the revenue is deferred) · Corporate sponsorships and advertising – recognized over the term of the agreement (straight-line method) · Club memberships – recognized over the term of the agreement (straight-line method) · Suite rentals – recognized the date of the event In future filings, the Company will disclose the Company’s revenue recognition policies for each of these sources of revenues, if material. 5. We note that you present "net sales" on the face of the statements of operations. Please explain to us, and disclose in the notes to the financial statements, the nature of the amounts recorded as a reduction of sales to arrive at the "net sales" amount. Also, please describe how the adjustments are calculated or determined and to the extent the amounts are material, please disclose the amounts of the revenue adjustments. Below is an example of gross versus net sales as of 12/31/06 (amounts shown are in millions): Segment Gross Sales Adjustments Net Sales Adjustment % of Gross Sales Forest products $ 141.2 $ 1.2 $ 140.0 0.8 % Real estate 104.9 - 104.9 0.0 % Racing 46.6 - 46.6 0.0 % $ 292.7 $ 1.2 $ 291.5 0.4 % The adjustment to Forest Products sales reflect discounts of 1.5% of the sale amount if the invoice is paid within ten days. In future filings, the Company will disclose the amounts of the revenue adjustments, if material. 6. We note your disclosure that you recognize gain contingencies when realization is considered probable. Please tell us the nature of any gain contingencies recognized during any of the periods for which financial statements are presented. Please note that although it may be appropriate to recognize certain gain contingencies, such as recoveries of environmental remediation liabilities, when realization is considered probable, the same recognition criteria does not hold true for all gain contingencies. See paragraph 17 of SFAS No. 5 and EITF 01-10. In future filings, please revise your disclosure to clarify your accounting for gain contingencies based on the type of gain contingency (i.e., contingencies related to recovery of a loss, other contingencies). The Company recognizes gains related to loss recoveries when realized, based on criteria set forth in paragraph 17 of SFAS No. 5.The only realized gain recognized in the financial statements presented occurred in 2005.The Company recognized a $3.1 million settlement of a lawsuit in the period the settlement was reached (March 2005); the payment was received in April 2005.The Company also has a contingent gain related to the OTS matter (as defined in the Form 10-K) that has been disclosed in Note 11 to the Form 10-K, but not recognized.The Company expects it will recognize this contingent gain when it is realized. In future filings, the Company will clarify its policy for recognizing gain contingencies to indicate it recognizes gain contingencies when they are realized.Additionally, in periods where gain contingencies are recognized, the Company will clearly disclose the type of gain contingency (i.e. contingencies related to recovery of a loss, or other contingencies, etc.), the triggering event and the accounting criteria used in the evaluation. 7. Please revise future filings to disclose the number of securities that could potentially dilute EPS in the future, but which were not included in the calculation of diluted EPS because to do so would have been antidilutive for the periods presented. See paragraph 40 of SFAS No. 128. In future filings, the Company will disclose the number of securities that could potentially dilute EPS, but which are not included in the calculation of diluted EPS because to do so would have been antidilutive for the periods presented. 8. We note from your disclosure in footnote (6) of Note 3, that corporate investment, interest and other income (expense), net for the year ended December 31, 2005 includes a $4.3 million benefit to correct the cumulative effect of an overstatement of intercompany interest from 1995 to 2000. Please explain to us the nature of this benefit amount and tell us how the amount was calculated or determined. Also, please explain why you believe it was appropriate to correct this error by adjusting investment and other income in 2005 rather than by restating the financial statements for the periods in which the errors occurred. In the fourth quarter of 2005, the Company determined that accrued liabilities were overstated by $4.3 million as a result of an accounting error dating back several years (1995 – 2000).From the information available, the Company believes this error originated in 1995 and impacted the Company’s financial statements from 1995 – 2000.The error is the result of different amounts of intercompany interest income and intercompany interest expense being recorded by the parent company and a subsidiary, thus creating an imbalance between the intercompany note accounts.As a result of this imbalance, from 1995 – 2000, an offsetting entry was recorded that ultimately resulted in a $4.3 million liability for which there was no corresponding obligation. The Company evaluated whether to correct the error by restating opening equity in the 2005 Form 10-K or record the error in the period it was determined.The Company’s quantitative and qualitative analysis is summarized below: Quantitative Analysis · Restatement of opening equity would result in a $4.3 million adjustment to consolidated stockholders’ deficit of $597.0 million (less than 1%); the Company concluded this adjustment was not material to opening equity. The Company believes stockholders’ deficit is the most meaningful and appropriate measure of materiality for this item, since the Company’s earnings fluctuate significantly from year to year. · As illustrated in the table below, restatement to the periods in which the errors were originally recorded would not have resulted in material adjustments to the respective periods. 1995 * 1996 * 1997 * 1998 1999 2000 Income (loss) before income taxes $ 72.3 $ (22.0 ) $ 58.3 $ (48.6 ) $ 117.3 $ 57.1 Income statement impact (0.1 ) (1.1 ) (1.2 ) (1.5 ) - (0.4 ) Adjustment as a % of total pre-tax income 0.1 % 5.0 % 2.1 % 3.1 % 0.0 % 0.7 % *Due to the limited amount of historical information readily available, the income statement impact presented above is an estimate for the years indicated. · The correction of this error in the 2005 financial statements (the period in which the error was determined) resulted in a $4.3 million benefit to “other income” in the income statement.While the correction of this error changed 2005 pre-tax loss from an $8.3 million loss to a $4.0 million loss (a 50% reduction), this adjustment did not impact operating income and was clearly disclosed in the 2005 Form 10-K in the notes to the financial statements and in MD&A as a correction of a prior period overstatement of intercompany interest expense.There was no intent to mislead users of the financial statements as to the source of the benefit. Qualitative Analysis · The accounting firm responsible for the audit of the periods in which the error originally occurred is no longer in existence and is therefore unable to provide comments related to the error correction. · GAAP earnings do not appear to have any effect upon the quoted market price of the Company’s common stock (see the table on page 28 of the Form 10-K showing the quarterly quoted market prices of the Company’s common stock for 2006 and 2005).The Company’s common stock is thinly traded and there is no analyst coverage.Our view was that the correction of this error in 2005 would not influence the Company’s investors in any meaningful way. · This adjustment would not have changed the earnings/loss trend for any of the prior periods impacted by the error. · This adjustment did not change the earnings/loss trend for 2005, the period in which it was recorded. · There are no debt covenants that would have been impacted by this adjustment. Based on the above quantitative and qualitative analysis, the Company determined that it was appropriate to record the error correction in the period it was determined rather than adjusting beginning retained earnings. 9. We note your disclosure that marketable securities generally consist of U.S corporate debt securities, US treasury obligations and other debt securities. In future filings, please disclose by major security type, as of each date for which a balance sheet is presented: · The aggregate fair value · Total gains for securities with net gains in accumulated other comprehensive income · Total losses for securities with net losses in accumulated other comprehensive income Also, for investments in debt securities classified as available for sale, please disclose the contractual maturities of those securities as of the most recent balance sheet date presented. Separate disclosure should be provided for those due within one year, those due between one and five years and those due after five years. Refer to the disclosure requirements outlined in paragraphs 19 and 20 of SFAS No. 115. In future filings, the Company will disclose by major security type, as of each date for which a balance sheet is presented, the aggregate fair value, total gains for securities with net gains in accumulated other comprehensive income and total losses for securities with net losses in accumulated other comprehensive income. With regard to debt securities, the Company’s investments in debt securities as of December 31, 2006 were limited to ARSs, all of which have a maturity of less than three months, although the underlying debt security has a much longer maturity date. In future filings, the Company will disclose the contractual maturities of investments in debt securities classified as available for sale. 10. We note that the income from your investment in limited partnerships for the year ended December 31, 2005 was $7.3 million which is material to your pre-tax earnings for the period. Please tell us how you evaluated the significance of your equity method investments for the year ended December 31, 2005 for the purpose of determining whether separate financial statements of any equity method investments were required by Rule 3-09 of Regulation S-X. Also, in future filings, if your investment in limited partnerships is material, please disclose in the notes to the financial statements, the name of the investees, the percentage ownership of the investee's common stock, and summarized information of assets, liabilities, and results of operations of the investees either individually or in groups. See paragraph 20 of APB 18. The following table shows the earnings of each equity method investment for each of the years included in the Form 10-K (Q1 2007 results have also been provided): Partnership Name FY 2000 Earnings/ (Loss)** FY 2005 Earnings/ (Loss)** FY 2006 Earnings/ (Loss)** Q1 2007 Earnings/ (Loss)** Bear Stearns Asset Backed Securities Partners, L.P. $ 0.0 $ 0.0 $ 0.8 $ (0.1 ) Bear Stearns Global Equity Partnership, L.P. * 0.9 0.1 - - Goldman Sachs Global Alpha Fund, L.P. 0.5 6.7 (1.0 ) (0.4 ) Goldman Sachs Currency Trading Opportunities Fund, LLC (0.2 ) 0.5 - - Goldman Sachs GTAA Fund, LLC - - (0.5 ) (0.1 ) Neuberger Berman Intermediate Investment Fund, L.P. * 0.6 - - - Total Partnership Earnings $ 1.8 $ 7.3 $ (0.7 ) $ (0.6 ) Net income (loss) before income taxes and cumulative effect of accounting change $ (46.6 ) $ (4.1 ) $ 370.9 $ (12.3 ) * Investment in these partnerships were sold during 2005. ** Income/loss is shown below in millions.Some funds had earnings that because of rounding do not appear in the table. These limited partnerships and limited liability companies are large investment funds managed by well known and sophisticated brokerage firms with many investors, similar to mutual funds, with underlying investments in financial instruments; they are investment vehicles and not operating companies or subsidiaries. The Company evaluated Rule 3-09 of Regulation S-X, Separate Financial Statements of Subsidiaries Not Consolidated and 50 Percent or Less Owned Persons, which requires the inclusion of the separate, audited financial statements of less than majority owned subsidiaries and the Company’s analysis and responses are set forth below. · Of the years presented above, 2005 is the only period where the earnings from these partnerships were material to net income. · In 2005 the Company’s net income was marginally break even (due to a high level of real estate sales) and in periods of breakeven results, net income is generally not the best benchmark measure for materiality. · The Company does not generally use net income as the measure of materiality as the Company’s net income fluctuates significantly from year to year, as shown above. · The Company believes total assets and equity to be a more appropriate measure of materiality for these investments. · At December 31, 2005, the Company’s investment in the Goldman Sachs Global Alpha Fund, L.P. represented approximately 1.5% of the Company’s total assets and 2.3% of equity and, accordingly, the Company concluded that this was not a material investment. The
